Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 1 of 9 PageID #: 1065


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

TABITHA HOLT and                                       )
CLYDE SUTHERLAND,                                      )
                                                       )
                    Plaintiffs,                        )
                                                       )
v.                                                     )       Case No. 4:19 CV 102 RWS
                                                       )
QUALIFIED TRUCKING                                     )
SERVICE, INC.,                                         )
                                                       )
                    Defendant.                         )


                                   MEMORANDUM AND ORDER

           Plaintiffs Tabitha Holt and Clyde Sutherland’s son was killed in a motor

vehicle accident involving a commercial motor vehicle owned by Defendant

Qualified Trucking Service Trucking, Inc. Plaintiffs brought this suit alleging

negligence claims against Qualified. Qualified moved for summary judgment on

the grounds that Plaintiffs have failed to present sufficient evidence to support a

finding of proximate cause as to Qualified’s liability for the accident. Plaintiffs

oppose the motion. Because Plaintiffs have presented sufficient evidence to

support their negligence claims I will deny Qualified’s motion.

           Background

           On the evening of January 31, 2016, Qualified’s employee Lei Liu1 was

operating Qualified’s tractor-trailer eastbound on Interstate 44 in Franklin County,

1
    Liu’s name has also been spelled Lui in Defendant’s motion papers.
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 2 of 9 PageID #: 1066


Missouri. Liu pulled into a rest stop that exited and entered the highway from the

left-hand passing lane. After approximately five minutes Liu exited the rest area

using the merge ramp. That ramp was designed to have traffic leaving the rest stop

merge onto the highway in the left-hand passing lane of Interstate 44. As he

entered the ramp Liu turned on his right-hand turn signal. Liu checked his side

mirror and saw a lot of cars in the left lane in which he was to merge and saw no

clear opportunity to merge safely. In response Liu brought his tractor-trailer to a

complete stop almost at the end of the merge ramp. Liu turned on his four-way

emergency flashers and remained stopped in the at the end of the merge lane for

approximately five seconds. Then Liu turned on his right-hand turn signal again

which deactivated his four-way emergency flashers. When traffic in the left lane

cleared Liu merged into the left lane. Once his tractor-trailer was completely in the

left lane Liu reactivated his emergency flashers. Liu remained in the left lane for

one or two seconds then turned on his right-hand turn signal to merge into the right

lane. Liu looked in his right-hand mirror and saw that there were no other vehicles

approaching his rear in that lane. Liu merged into the right-hand lane and

straightened his truck out in the lane. Liu was travelling at approximately 20 miles

per hour on the highway at the time he merged into the right lane. Liu proceeded

eastbound with his four-way flashers activated. He traveled eastbound for

approximately 30 seconds before he felt an impact in the rear of his vehicle. Liu’s

vehicle had been struck from behind by 2009 Ford Focus driven by William
                                          2
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 3 of 9 PageID #: 1067


Weekley. Plaintiffs’ son Brandon Sutherland was a passenger in Weekley’s

vehicle. Tragically, both Weekley and Sutherland suffered fatal injuries in the

crash. Liu’s tractor-trailer was travelling at approximately 30 miles per hour at the

time of the collision. Weekley’s vehicle was allegedly traveling at highway

speeds.

         Plaintiffs filed this lawsuit in state court alleging claims for negligence,

negligence per se, and wrongful death. Plaintiffs claim that the manner Liu entered

the highway from the rest stop and his slow speed in the driving lanes of the

highway was the proximate cause of the accident.2 Qualified removed the case to

this Court. Qualified filed a motion for summary judgment asserting that Plaintiffs

have failed to present sufficient evidence to support the proximate cause element

of their negligence claims. Plaintiffs oppose the motion asserting that their

evidence meets the proximate cause requirement entitling them to a jury trial.



Legal Standard

         Summary judgment is appropriate if the evidence, viewed in the light most

favorable to the nonmoving party, demonstrates that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law. Lynn v. Deaconess Medical Center, 160 F.3d 484, 486 (8th Cir. 1998)(citing


2
 Plaintiffs also assert multiple allegations about Qualified’s trucking operations including the hiring of Liu as a
driver. Those allegations are not at issue in the present motion.
                                                            3
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 4 of 9 PageID #: 1068


Fed. R. Civ. P. 56(c)). The party seeking summary judgment bears the initial

responsibility of informing the court of the basis of its motion and identifying those

portions of the affidavits, pleadings, depositions, answers to interrogatories, and

admissions on file which it believes demonstrates the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). When such a

motion is made and supported by the movant, the nonmoving party may not rest on

his pleadings but must produce sufficient evidence to support the existence of the

essential elements of his case on which he bears the burden of proof. Id. at 324. In

resisting a properly supported motion for summary judgment, the plaintiff has an

affirmative burden to designate specific facts creating a triable controversy.

Crossley v. Georgia-Pacific Corp., 355 F.3d 1112, 1113 (8th Cir. 2004).



      Discussion

       Qualified’s summary judgment motion challenges the legal sufficiency of

Plaintiffs’ evidence to establish Liu’s actions were the proximate cause of the

accident. “In a negligence action, the plaintiff must demonstrate (1) the defendant

had a duty to protect the plaintiff from injury; (2) the defendant breached that

duty; and (3) the defendant’s breach was the cause-in-fact and proximate cause of

the plaintiff’s injury.” Savage v. Dittrich, 589 S.W.3d 628, 632 (Mo. Ct. App.

2019). “Actionable negligence requires a ‘causal connection’ between the

                                          4
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 5 of 9 PageID #: 1069


defendant’s conduct and the plaintiff’s injury. It is not enough that an injury

merely follows negligence, as the plaintiff must show the negligence is the

proximate cause of the injury.” Id. (cleaned up).

      “To establish a claim of negligence per se, the plaintiff must plead the

following four elements: (1) the defendant violated a statute or regulation; (2) the

injured plaintiff was a member of the class of persons intended to be protected by

the statute or regulation; (3) the injury complained of was of the kind the statute

or regulation was designed to prevent; and (4) the violation of the statute or

regulation was the proximate cause of the injury.” Dibrill v. Normandy Assocs.,

Inc., 383 S.W.3d 77, 84–85 (Mo. Ct. App. 2012).

      Qualified challenges the proximate cause element of these negligence

claims. “Whether proximate cause exists is usually a jury question; however, a

court properly interposes its judgment in this determination when the evidence

reveals the existence of an intervening cause that eclipses the role the defendant’s

conduct played in the plaintiff’s injury.’” Rayman v. Abbott Ambulance, Inc.,

546 S.W.3d 12, 18 (Mo. Ct. App. 2018) (quoting Heffernan v. Reinhold, 73

S.W.3d 659, 664 (Mo. Ct. App. 2002). See also Wilmes v. Consumers Oil Co. of

Maryville, 473 S.W.3d 705, 724 (Mo. App. W.D. 2015) (proximate cause a jury

question). Morover, if the evidence connecting an injury to defendant’s

negligence is only based on mere conjecture and speculation the question of
                                          5
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 6 of 9 PageID #: 1070


proximate cause becomes a question of law for the trial court. Meyer v. City of

Walnut Grove, 505 S.W.3d 331, 336 (Mo. Ct. App. 2016).

      “The general test for proximate cause is whether the claimed injury is the

natural and probable consequence of the defendant’s alleged negligence.” Nail v.

Husch Blackwell Sanders, LLP, 436 S.W.3d 556, 563 (Mo. banc 2014). The

proximate cause inquiry examines “the scope of foreseeable risk created by the

defendant's act or omission.” Id. “In this context, foreseeability refers to whether

a defendant could have anticipated a particular chain of events that resulted in

injury or the scope of the risk that the defendant should have foreseen.” Brown v.

Davis, 813 F.3d 1130, 1138 (8th Cir. 2016) (internal quotations and citation

omitted). The test for proximate cause “is not whether a reasonably prudent

person would have foreseen the particular injury, but whether, after the

occurrences, the injury appears to be the reasonable and probable consequence of

the act or omission of the defendant. It is only necessary that the party charged

knew or should have known there was an appreciable chance some injury would

result.” Wilmes, 473 S.W.3d at 722 (cleaned up) (emphasis added).

      Qualified argues that Plaintiffs’ evidence fails to establish that Liu’s actions

were the probable cause of the ensuing accident. In opposition to Qualified’s

motion and in support of their claims Plaintiffs highlight several facts which are

undisputed. The events leading up to the accident were initiated when Liu failed
                                         6
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 7 of 9 PageID #: 1071


to use the on-ramp to get up to speed to enter the highway from the rest stop. Liu

came to a complete stop at the end of the on-ramp which placed him in the

precarious position of merging into the passing lane of the highway without any

headway. After a brief period of travel in the left lane Liu moved over into the

right lane traveling approximately 20 mile per hour. Approximately 30 seconds

later Liu’s tractor-trailer was struck in the rear by Weekley’s vehicle. At that

point Liu was traveling at approximately 30 miles per hour. The speed limit on

the highway was 70 miles per hour with a minimum permitted speed of 40 miles

per hour.

      Plaintiffs’ liability expert Phillip Smith opined that Liu erred by stopping at

the end of the on-ramp which would cause him to eventually merge into traffic

lanes at a speed substantially slower than normal. Smith opined that Liu should

have instead continued to accelerate using the highway’s left-hand shoulder if he

thought the flow of traffic prevented him from merging into the left traffic lane.

Smith also opines that when Liu merged into the right lane at 20 miles per hour he

should have continued to the right until he was driving on the shoulder of the right

lane in order to get up to at least the minimal highway speed before merging back

into the right-hand lane of travel. Smith also referred to the elevated danger when

Liu’s tractor-trailer entered the highway at such a slow speed at night [Doc. # 32,

Ex. B at 81] and that the closing rate between a slow moving truck and a car
                                         7
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 8 of 9 PageID #: 1072


    approaching from the rear at highway speeds would be harder to gage for the

    driver of the car at night. [Doc. # 32, Ex. 1, Ex. A, Suppl. Rprt at 11] Smith

    stated that the decedents would have been much more likely to survive the

    accident if Liu’s vehicle had been going 40 miles per hour or faster. [Doc. # 32,

    Ex. B at 93] In addition, there is evidence in the record that some reflective tape

    on the back of the tractor-trailer was missing or painted over which would have

    reduced the visibility of the vehicle at night. [Doc. # 32, Ex. A at 141-144 and

    Doc. # 32 Ex. B at 116] Smith ultimately opined that Liu’s errors caused or

    contributed to the accident.

          I find that this evidence is sufficient to establish the proximate cause

    element of Plaintiffs’ claims beyond mere conjecture or speculation. As a result,

    it is up to the jury to resolve whether the claimed injury was foreseeable and was

    the natural and probable consequence of the Liu’s actions leading up to the

    accident. Qualified also questions the assumptions of Plaintiffs’ expert and his

    conclusions but those contentions are issues to be resolved by the trier of fact.3

         Accordingly,


3
  Plaintiff’s expert Smith opined that Liu should have used the left or right shoulder of the road to accelerate up to
the minimum highway speed before merging into the travel lanes. In its reply brief Qualified asserts that using the
shoulder for that purpose would violate Missouri law. However, the law and cases cited by Qualified do not support
such a strict proposition. Qualified itself acknowledges a common sense exception allows a driver to pull onto the
shoulder of the road and stop for emergency situations. These vehicles could then resume their journey by
accelerating down the shoulder to get up to a minimum speed before merging back into the driving lanes of the
highway instead of merging into the driving lane immediately. A jury could determine that the circumstances
encountered by Liu would permit him to use the shoulder of the road to avoid driving on the highway at night below
the minimum highway speed limit.
                                                           8
Case: 4:19-cv-00102-RWS Doc. #: 41 Filed: 08/06/20 Page: 9 of 9 PageID #: 1073


      IT IS HEREBY ORDERED that Defendant Qualified Trucking Service’

Inc.’s motion for summary judgment [23] is DENIED.




                                      _________________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this 6th day of August, 2020.




                                        9
